Birdsong, Presiding Judge.
In Athens-Clarke County v. Walton EMC, 265 Ga. 229 (454 SE2d 510) the Supreme Court reversed the judgment of this court in Athens-Clarke County v. Walton EMC, 211 Ga. App. 232 (439 SE2d 504). Therefore, our judgment in this appeal is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the judgment of the trial court is reversed and the case remanded to the trial court.

Judgment reversed and case remanded.


Pope, P. J., and Andrews, J., concur.

*287Decided April 14, 1995.
Galis & Packer, Denny C. Galis, Ellen L. Whitaker, for appellant.
Lambert & Roffman, E. R. Lambert, Sutherland, Asbill & Brennan, James A. Orr, Paul, Hastings, Janofsky & Walker, Janet L. Kishbaugh, for appellee.